United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 00-3367
                                  ___________

World Wide Manufacturing, Inc.,       *
                                      *
             Petitioner,              * Petition for Review from
                                      * Secretary of Labor,
      v.                              * Occupational Safety and
                                      * Health Review Commission
Secretary of Labor; Occupational      *
Safety and Health Review Commission, *      [UNPUBLISHED]
                                      *
             Respondents.             *
                                 ___________

                            Submitted: November 12, 2001

                                 Filed: December 6, 2001
                                  ___________

Before WOLLMAN, Chief Judge, BOWMAN and STAHL,1 Circuit Judges.
                             ___________

PER CURIAM.

      World Wide Manufacturing, Inc. (World Wide), petitions for review of a
decision of the Occupational Safety and Health Review Commission (the
Commission) on an Occupational Safety and Health Administration (OSHA) citation
issued by the Secretary of Labor (the Secretary) to World Wide. The Commission
found that World Wide willfully violated the Occupational Safety and Health Act of


      1
       The Honorable Norman H. Stahl, United States Circuit Judge for the First
Circuit, sitting by designation.
1970, 29 U.S.C. §§ 651-78 (1994), and assessed penalties for those violations in the
total amount of $53,800.

       We have carefully considered the briefs and the record. In response to World
Wide's arguments for reversal, we conclude that substantial evidence supports the
Commission's findings that World Wide committed willful OSHA violations. In
addition, we are satisfied the Administrative Law Judge (ALJ) did not abuse his
discretion by granting the Secretary's motion to amend the citation to allege that
World Wide's OSHA violations were willful. We also are satisfied that in the
circumstances of this case the penalties assessed by the Commission should be
sustained. Though this Court, were it sitting as the Commission, might be inclined
to accept the substantially lower penalties assessed by the ALJ, on this record we
cannot say that the Commission abused its discretion by assessing higher penalties.

      The decision of the Commission is affirmed. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-